Citation Nr: 1608457	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  11-33 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of a cholesteatoma of the left ear (claimed as otitis media and myringitis), to include vertigo and facial paralysis.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to October 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied service connection for cholesteatoma of the left ear (claimed as otitis media and myringitis), vertigo, and facial paralysis.  The issue on appeal has been recharacterized to better reflect the evidence and the Veteran's contentions.  


FINDING OF FACT

The Veteran has current diagnoses of vertigo and paralysis of the seventh cranial nerve that are etiologically related to his active service, in that they are residuals of a July 1982 surgery to treat a reoccurring left ear cholesteatoma that had its onset during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for vertigo and facial paralysis, as residuals of a cholesteatoma of the left ear, have been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has current disabilities, including vertigo and paralysis of the left cranial nerve, that are etiologically related to a left ear cholesteatoma that developed during active service.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The record contains competent, credible, and probative evidence that the Veteran has current diagnoses of vertigo and paralysis of the seventh cranial nerve.  See January 2015 Dr. Fisher Letter (noting diagnoses of facial paralysis and vertigo); December 2014 VA Examiner (noting diagnoses of vertigo and facial nerve paralysis).  

The Veteran's service treatment records (STRs) do not show evidence that he had vertigo and paralysis of the seventh cranial nerve in service; however, the Veteran is not asserting that they existed in service.  Instead, he asserts that they are etiologically related to his active service by way of a July 1982 surgery to remove a left ear cholesteatoma that was incurred during his active service. 

Both VA and private medical professionals provided competent, credible, and probative opinions that the left ear cholesteatoma, which later necessitated the July 1982 surgery, at least as likely as not had its onset during the Veteran's active service.  See June 1983 Dr. Moretz Letter (opining that the Veteran's left chronic otitis media with cholesteatoma may have occurred while on active duty, as 1969 audiograms confirm the presence of left conductive hearing loss and an examination of the left eardrum was abnormal); March 2013 VA Opinion (noting that cholesteatoma is silent and subtle in its early onset and could have been present even before the Veteran's active service, but opining that medical evidence was not sufficient to support a determination of a baseline level of severity prior to service); August 2013 Dr. Long Letter (opining that the Veteran's left chronic otitis media and cholesteatoma was likely progressing during service, as the Veteran reported complaints of ear popping and draining in service and otitis media and cholesteatoma is a slowly developing chronic disease).  

They also provided competent, credible, and probative opinions that the July 1982 surgery, undertaken to remove the left ear cholesteatoma that developed during the Veteran's active service, caused the Veteran's current vertigo and paralysis of the seventh cranial nerve.  See January 2015 Dr. Fisher Letter (opining that facial paralysis and vertigo are the result of cholesteatoma and developed from the surgery and treatment of it); December 2014 VA Opinion (noting that vertigo and facial paralysis began only after surgical treatment for the cholesteatoma); August 2013 Otolaryngology Associates (opining that the Veteran's in-service cholesteatoma led to progressive disease, necessitating surgery, which resulted in left facial paralysis and complete hearing loss with accompanying vertigo); August 2013 Dr. Long Letter (noting that the surgeries eradicated the infection and cholesteatoma, but at the cost of left-sided facial paralysis); June 1983 Dr. Moretz Letter (noting that the Veteran suffered complications including partial left facial nerve paralysis and vertigo after surgeries to eradicate left chronic otitis media with cholesteatoma).

VA treatment records confirm that the Veteran first underwent surgery in July 1974 to remove the left ear cholesteatoma and did not appear to develop complications afterward.  See June 1974 VA Treatment Records (polyp on posterior drum margin, left ear, removed with some evidence of some cholesteatoma); July 1974 VA Treatment Records (left tympanoplasty with removal of an attic cholesteatoma and reconstruction of the eroded scutum); id. (no dizziness and cranial nerve VII intact post-surgery).  Approximately eight years later, however, the left ear cholesteatoma reoccurred, and the Veteran underwent a second surgery to remove the left ear cholesteatoma in July 1982.  See July 1982 VA Treatment Records (post-exploratory tympanotomy with removal of cholesteatoma; noting development of chronic scar tissue around cholesteatoma).  Following this second surgery, he developed severe vertigo and his seventh cranial nerve was completely paralyzed.  See July 1982 VA Treatment Records (noting development post-surgery of complete loss of 7th facial nerve function); August 1983 VA Treatment Records (diagnosing vertigo); see also March 2010 VA Emergency Department (complaining of vertigo for last 45 years); March 2013 VA Audiology Treatment Records (reporting history of chronic dizziness since second left ear surgery to remove cholesteatoma).  

In sum, while the cholesteatoma and/or any otitis or myringitis resolved following the surgery in 1982, the Veteran was left with residuals of vertigo and paralysis of the seventh cranial nerve.  Accordingly, the preponderance of the evidence weighs in favor of the finding that his current diagnoses of vertigo and paralysis of the seventh cranial nerve are etiologically related to his active service, in that they are residuals of a July 1982 surgery to treat a reoccurring left ear cholesteatoma that had its onset during active service.  Therefore, entitlement to service connection for vertigo and facial paralysis, as residuals of a cholesteatoma of the left ear, is warranted.  See 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


ORDER

Entitlement to service connection for vertigo and facial paralysis, as residuals of a cholesteatoma of the left ear, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


